Citation Nr: 1617441	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ovary disease, injury, or adhesion secondary to service-connected status post endometrial ablation with status post hysterectomy.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for ovary disease, injury, or adhesion secondary to service-connected status post endometrial ablation with status post hysterectomy.

The Veteran contends that she has an ovary condition that is related to her service-connected hysterectomy.  Specifically, the Veteran has stated in both her February 2014 notice of disagreement and July 2014 substantive appeal, that she never had any problems with her ovaries or cysts until after she underwent the 2010 hysterectomy.  She also stated that her physician told her that the problems she was having with her ovaries were common after a hysterectomy.  The Veteran had an endometrial ablation in December 2009 and the hysterectomy in November 2010.  She reports that laparoscopies after both surgeries showed that her ovaries were normal.  The Veteran asserts that about a year after her hysterectomy she began having constant sharp pains about every two weeks.  After seeking treatment, a December 2012 ultrasound revealed that she had a left ovarian cystic mass.  It was noted that the left cystic structure was consistent with a resolving hemorrhagic corpus luteum cyst.  

At a September 2013 VA gynecological examination, the Veteran reported that since her hysterectomy she has had ovarian cysts with abdominal pain.  Her symptoms were described as intermittent mild pain that she takes pain medication for.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The rationale provided was that the internet literature showed no correlation between the development of, nor aggravation of, ovarian cysts after a uterine ablation and/or hysterectomy.  However, the Board notes that there is some internet literature which suggests a correlation.  An August 9, 2011 internet article titled "Ovarian Cysts after Hysterectomy" states that a hysterectomy does not directly cause ovarian cysts, but they can and do occur after a hysterectomy.  See http://www.hystersisters.com/vb2/article_451609.htm.  One reason provided for a correlation was that the blood supply to the ovaries can be interrupted during a hysterectomy, which can cause the ovaries to malfunction, and that malfunction can create a hormone imbalance and, therefore, more cysts.  The examiner did not explain the significance, if any, of the Veteran's reported ovarian cysts only after her endometrial ablation and hysterectomy.  As there appears to be some evidence that the Veteran's current ovary condition may be related to her service-connected condition, an addendum opinion is necessary to address the etiological question on appeal.  

The Veteran has also reported that she has had ovarian cysts as late as winter 2014, with pain so great she sought treatment at the emergency room.  The Board notes that there are no treatment records associated with the claims file dated later than June 2013.  As these private treatment records likely contain evidence pertinent to the determination of the Veteran's claim, on remand the AOJ should attempt to obtain the records and upon doing so complete any further development deemed necessary to adjudicate the Veteran's claim.  Additionally, while the Board is remanding to inquire from a VA examiner whether it is at least as likely as not that the Veteran's ovary condition is caused by or aggravated by the Veteran's service-connected status post endometrial ablation with status post hysterectomy, the Veteran is invited to seek an opinion from her primary care physician or other private physician.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.
	
2.  The Veteran should be contacted and requested to provide the names of all private (non-VA) providers of medical care that she received for her ovaries and cysts.  After obtaining any necessary consent, the AOJ should contact the medical care providers and request copies, for association with the claims folder, of any and all records of treatment.  

The Veteran should also be advised that she may submit a medical statement, or other pertinent evidence, to support her claim.

3.  Following completion of the above, the claims file should be returned to the VA examiner who conducted the September 2013 VA examination.  The Veteran may be recalled for examination, if deemed necessary.  (If the September 2013 examiner is not available, the Veteran should be examined by another suitably qualified examiner in order to answer the question posed herein.)  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

(a) The VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ovarian cyst condition was caused (in whole or in part) by her service-connected status post endometrial ablation with status post hysterectomy.  

(b) The VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ovarian cyst condition was aggravated by her service-connected status post endometrial ablation with status post hysterectomy.  

For the purposes of this opinion, the examiner should consider and discuss the significance, if any, of the Veteran's contention that she never had any problems with her ovaries or with ovarian cysts until after her 2010 hysterectomy.  The examiner should also take into account and comment on the internet article "Ovarian Cysts after Hysterectomy" http://www.hystersisters.com/vb2/article_451609.htm that states the blood supply to the ovaries can be interrupted during a hysterectomy, which can cause the ovaries to malfunction, and that malfunction can create a hormone imbalance and, therefore, more cysts.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

